IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO .

JUSTIN SMITH,
Plaintiff,
v. ' Civ. No. l:lS-cv-OO739-RB-LF

LIBERTY MUTUAL FIRE
INSURANCE COMPANY, et al.,

MEMORANDUM OPINION AND ORDER

THIS MATTER is before the Court on PlaintiffJustin Smith’s Motion to Remand to State
District Court and Memorandum in Support. (Doc. 9.) Having considered the notice of removal,
the submissions of counsel, and the applicable law, the Court is unpersuaded by the arguments
Plaintiff raises in his motion to remand and will deny the motion. However, the Court also finds
that the notice of removal does not sufficiently address the citizenship of the individually named
parties in this lawsuit. Accordingly, the Couit orders Defendant Liberty Mutual Fire Insurance
Company to show cause Within ten calendar days Why the Couit should not remand the case.
I. Background

a. State Court Proceedz'ngs

On August 3, 2017, Plaintiff filed suit in the Second Judicial District Court for the State of
New Mexico against Defendants Libeity Mutual Insurance Company (Liberty), Matthew Chalan,
Cheryl Vard)usen, and “John Doe” Agents and Adjusters. (See Doc. 2-1.) The lawsuit stemmed
from a July 20, 2013 motor vehicle accident in Which a vehicle ran a red light, struck PlaintifPS
vehicle, and then fled the scene. (Ia'. ‘[Hl 14-17.) At the time of the accident, Plaintiff Was covered
under an automobile insurance policy issued by Defendant Libeity. (Ia’. il 68.) In his complaint,

Plaintiff alleged that Mr. Chalan Was the driver of the hit-and-run vehicle and that Defendant

VanDusen was the authorized claims representative employed by Defendant Liberty who handled
Plaintiff s claim. (]a’. 1111 2~3, l4-l7.) Plaintiff identified both himself and Mr. Chalan as New
l\/lexico residents. (Id. ‘[Hl 1-2.) Plaintiff asserted 14 causes of action against'Defendants arising
from the accident and the subsequent investigation and handling of Plaintiff’ s claim. (Id. 111 67~
180.) .

Shoitly after Plaintiff filed suit in state court, Defendant Liberty moved to dismiss
Plaintiff s complaint (Doc. 2-4.) The state court denied the motion on June 6, 2018, after holding
a hearing. (Doc. 2-21.) Thereafter, the state court granted Plaintiff leave to amend his complaint
and on August l, 2018, Plaintiff filed his first amended complaint (Docs. 2-28; 2-29.) ln the
amended complaint, Plaintiff removed Mr. Chalan as a paity. (Doc. 2-29.) Plaintiff alleged that,
rather than Mr. Chalan, it was “a ‘phantom vehicle’ and/or unidentified uninsured motorist” that
struck his vehicle. (Id. ‘[[ 15.) In a footnote, Plaintiff explained that a witness to the accident
followed the fleeing vehicle and obtained a license plate number. (Id. at 4 n.l.) Based on the
information the eyewitness provided, the uniform crash report initially identified Mr. Chalan as
the owner of the fleeing vehicle. ([a’.) However, according to Plaintiff, “subsequent investigation
by the police failed to validate or confirm that the offending driver was Mr. Chalan or the offending
vehicle was owned by Mr. Chalan. No [s]upplemental [p]olice report was ever filed confirming
the identity of the driver or the offending vehicle that fled the scene.” (Id.)

Aside from removing Mr. Chalan as a defendant, Plaintiff added Liberty claims handler
Cheryl Sloan as a defendant in the amended complaint and modified Defendant Liberty’s name
slightly to reflect the correct entity being sued.l (Ia'. TH[ 4-5, 8~9.) Plaintiff also reduced the number

of claims he was asserting against Defendants to the following ll causes of action: (l) breach of

 

' Tlie amended complaint modified Defendant Libeity’s name from Liberty Mutual lnsurance Company to
Liberty Mutual Fire lnsurance Company. (Doc. 2-29 1[1[ 8-9.)

2

contract, negligence, intentional infliction of emotional distress, negligent misrepresentation,
negligence per se, unreasonable delay, and punitive damages against all Defendants; (2) fraud and
misrepresentation, breach of implied covenant of good faith and fair dealing, insurance bad faith
and violation of the New MeXico Unfair Claims Practices Act against Defendant Liberty and its
adjusters and claim i'epresentatives/handlers; and (3) violation of the New Mexico Insurance Code
Unfair Trade Practices Act against Defendant Liberty. (Ia’. 11 70-162.)

b. Removal

The day after Plaintiff filed his amended complaint, Defendant Liberty removed the case
to this Court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). (Doc. l.) ln its
notice of reinoval, Defendant Liberty asserts that Plaintiff’s dismissal in his amended complaint
of the only non-diverse defendant, Mr. Chalan, has resulted in complete diversity of citizenship
between Plaintiff and all remaining defendants.2 (Ia’. ‘\Hl 9_10, l7.) As to the citizenship of the
defendants, Defendant Liberty asserts that it is a foreign corporation incorporated in Wisconsin
with its principal place of business in Boston, Massachusetts, that Defendant VanDusen is a
resident of Washington, and that Defendant Sloan is a resident of lllinois. (Ia’. il l7.) Defendant
Liberty also asserts that the amount in controversy exceeds the jurisdictional amount of $75,000
based on Plaintiffs June 2, 2014 demand for 3100,000 in damages, his allegations of pain and
suffering continuing to the present date, and his request for statutory penalties, punitive damages,
and attorney fees. (Ia’. jj‘|j l3-l4.)

As to the timeliness of removal, Defendant Liberty asserts that it timely removed the case
within 30 days of the date the case became removable - i.e., when Plaintiff filed the amended

complaint - and within one year of commencement of the lawsuit in state court. (Ia'. ij 20.) See 28

 

2 Although Plaintist citizenship is not set forth in the notice of removal, the amended complaint states that
Plaintiff is a New Mexico resident (See Doc. 2-29 ij l.)

3

U.S.C. 1446(b)(3) (stating that if a case is not removable based on the initial pleading, “a notice
of removal may be filed within 30 days after receipt by the defendant, through service or othei'wise,
of a copy of an amended pleading, inotion, order or other paper from which it may first be
ascertained that the case is one which is or has become removable”); see also 28 U.S.C. § 1446(c)
(providing that a case may not be removed from state to federal court on the basis of diversity of
citizenship more than one year after commencement of the action.).

Finally, because Defendants VanDusen and Sloan were not served prior to removal,
Defendant Liberty asserts that their consent to removal is not needed. (Doc. l jj 12 (citing 28 U.S.C.
§ 1446(b)(2)(A) (requiring consent to removal by “all defendants who have been properly joined
and seived”).)

On September l, 2018, Plaintiff moved to remand this matter to state couit, focusing on
whether diversity of citizenship exists. (Doc. 9.) Defendant Liberty filed a response in opposition
on September 14, 2018 (Doc. 10), and Plaintiff filed a reply on September 29, 2018 (Doc. ll).

II. Legal Standard l

An action is removable from state court if the federal district court has original jurisdiction
over the matter. 28 U.S.C. § l441(a). Pursuant to 28 U.S.C. § l332(a), a federal district court
possesses original subject-matterjurisdiction over a case when the parties are diverse in citizenship
and the amount in controversy exceeds $75,000.00. See Johnson v. Rodrigues, 226 F.3d 1103,
1107 (lOth Cir. 2000). As the party invoking the Court’s jurisdiction in this case, Defendant
Liberty “bear[s] the burden of establishing that the requirements for the exercise of diversity
jurisdiction are present.” See Martin v. Frarzklirz Capz`tal Corp., 251 F.3d 1284, 1290 (lOth Cir.
2001), abrogated on other grounds by Dart Cherokee Basin Operatz`ng Co., LLC v. UWerls, 135 S.

Ct. 547 (2014); see also Morlloya v. Chao, 296 F.3d 952, 955 (lOth Cir. 2002) (“The burden of

establishing subject-matter jurisdiction is on the party asserting jurisdiction.”). There is a
presumption against removal jurisdiction See Laughlz'r) v. Kmart Corp., 50 F.3d 871, 873 (lOth
Cir. 1995); see also Okla. Farm Bureau Mut. Irls. Co. v. JSSJ Corp., 149 F. App’x 775, 778 (lOth
Cir. 2005) (explaining that “[g]iven the limited scope of federal jurisdiction, there is a presumption
against removal, and courts must deny such jurisdiction if not affirmatively apparent on the
record.”).
III. Analysis
a. Plainti]j”’s Moll`orl to Remand
“In order to invoke diversity jurisdiction, a party must show that complete diversity of
citizenship exists between the adverse parties. . . . Complete diversity is lacking when any of the
plaintiffs has the same residency as even a single defendant.” Dutcher v. Matheson, 733 F.3d 980,
987 (lOth Cir. 2013); see also Lz`ncoln Prop. Co. v. Roche, 546 U.S. 8l, 84 (2005) (“Defendants
may remove an action on the basis of diversity of citizenship if there is complete diversity between
all named plaintiffs and all named defendants, and no defendant is a citizen of the forum State.”).
“For purposes of diversity jurisdiction, a person is a citizen of a state if the person is domiciled in
that State. And a person acquires domicile in a state when the person resides there and intends to
remain there indefinitely.” Ml`ddletorl v. Stephensorl, 749 F.3d 1197, 1200 (10th Cir. 2014)
(citations omitted). “[W]hen it comes to determining a person’s domicile for diversity-jurisdiction
purposes, a district court should consider the totality of the circumstances.” Ial. at 1201 (setting
l forth several factors a district court may consider in determining a party’s domicile).
ln his motion to remand, Plaintiff seemingly concedes that “complete diversity exists on
the face of the pleadings.” (Doc. 9 at 10.) He argues that removal was nevertheless improper

because he was prevented from joining agent Ellen Marshall as a “non-diverse, necessary, and

,/-\

material [d]efendant” due to Defendant Liberty’s alleged failure to timely disclose policy
information to Plaintiff. (Ia’. (emphasis omitted).) According to Plaintiff, “Ellen Marshall is the
local Liberty Mutual insurance agent that, upon information and belief, was directly responsible
for enrolling Plaintiff in the insurance policy . . . and who fraudulently misrepresented and misled
Plaintiff and/or his mother into relying upon the terms and conditions of said policy . . . .” (Ia'. at
1 l (emphasis omitted).) Plaintiff explains that he named “John Doe Agents and Adjustei's” in both
his initial and amended complaints because he anticipated that discovery would lead to the
disclosure of local Liberty agents and employees, including Ms. Marshall. (Docs. 11 at 5; 9 at 12.)
Although Plaintiff indicates that he intends to move to amend his complaint to substitute Ms.
Marshall for the “John Doe” agent, he has not yet done so.

In determining the existence of complete diversity, it is well established that the Court must
disregard the John Doe agents and adjusters named in Plaintiff’s amended complaint See 28
U.S.C. § 1441(b)(l) (“the citizenship of defendants sued under fictitious names shall be
disregarded”); see also McPhaz`l v. Deere & Co., 529 F.3d 947, 951 (lOth Cir. 2008) (“Under the
federal removal statutes the presence of ‘John Doe’ defendants at the commencement of an action
creates no impediment to removal.”). Although Plaintiff intends to join l\/ls. Marshall as a
defendant, the Court must also disregard her citizenship at this juncture because she is not a party
in this lawsuit. Furthermore, as the Tenth Circuit explained in McPhail, the Court cannot remand
this case simply because of the possibility that diversity-defeating defendants may later be joined
in the lawsuit. 529 F.3d at 950-51. ln McPhaz`l, the plaintiff sued a known defendant and three
unidentified John Doe defendants Ia’. The known defendant removed the case to federal court on
the basis of diversity jurisdiction [d. The three John Doe defendants were then identified as entities

whose citizenship would destroy diversity jurisdiction. Id. at 951. Even though the plaintiff had

not moved to amend her complaint, she argued that the identification of these defendants destroyed
diversity jurisdiction Id. Critically, like Plaintiff in this case, she asserted that she had been unable
to amend her complaint to substitute the John Doe defendants because necessary information was
contained within records controlled by the known defendant Ia’. The Tenth Circuit rejected this
argument lt found that, despite the plaintiffs knowledge that these John Doe defendants were
entities that destroyed diversity jurisdiction, the district court retained jurisdiction until the plaintiff
moved to amend her complaint and the district court determined “whethei' to grant leave to amend,
whether any additional named parties are indispensable, and, if not, whether permissive joinder is
appropriate.” Id. at 952.

Thus, under the reasoning of McPhail, Plaintiff" s arguments regarding Ms. Marshall are
premature The Court simply cannot ascertain whether l\/ls. Marshall is in fact a “non-diverse,
necessary, and material [d]efendant,” as Plaintiff maintains, unless Plaintiff moves to amend his
complaint to join Ms. Marshall and the Court can determine whether to grant leave to amend and
whether she is an indispensable paity. (Doc. 9 at 10.) The Court acknowledges that the parties
disagree as to Ms. Marshall’s citizenship, but the Court need not consider those arguments or the
evidence the parties have submitted regarding Ms. Marshall’s citizenship unless leave to amend is
granted.3

l b. Order to Show Cause Regaralirzg Citizenshl`p oflna'l'via'ually Namea' Partz`es

Although the Court disregards l\/ls. Marshall and the John Doe defendants named in the

amended complaint for purposes of determining diversity of citizenship, the Court finds that the

notice of removal does not sufficiently establish the citizenship of Plaintiff and Defendants

 

3 Defendant Liberty contends that Ms. Marshall is a citizen of Montana. (Doc. 10 at 2, lO.) Plaintiff argues
that despite l\/[s. Marshall’s relocation from New Mexico to Montana in 2016, she remained a citizen of
New Mexico at the time the lawsuit was filed in 2017. (Doc. ll at 4-5, 7, l 1-12.)

7

VanDusen and Sloan. Residence, alone, is insufficient to establish citizenship for diversity
jurisdiction purposes. See Siloam Springs Hotel, L.L.C. v. Cerztury Sur. Co., 781 F.3d 1233, 1238
(io`ih cii. 2015) (“Aii individuals residence is' net equivalent re hie`demieiie end ii is demieiie
that is relevant for determining citizenship.”); see also Miss. Bana' of Choctaw ladians v. Holyfzelcl,
490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can
reside in one place but be domiciled in anothei'.” (internal citation omitted)).

Here, the notice of removal addresses only the residence of each of the individually named
defendants. (See Doc. l 11 17 (asserting that Defendants VanDusen and Sloan are residents of
Washington and Illinois, respectively).) The notice of removal also fails to set forth Plaintiff’s
citizenship Although not contested by Plaintiff, the Court finds that Defendant Liberty’s
allegations concerning residence alone are not enough to establish complete diversity of
citizenship. Accordingly, the Court orders Defendant Liberty to show cause within 10 days of this
Meniorandum Opinion and Order’s entry why the Court should not remand this case to state court
for lack of subject-matter jurisdiction Defendant Liberty is instructed to affirmatively state the
citizenship of the individual parties in this lawsuit

c. Fraudulent Joinder of Mr. Chalan

Lastly, because Defendant Liberty removed the lawsuit based on the amended complaint
in which Plaintiff voluntarily dismissed Mr. Chalan, the Court need not address the paities’
arguments regarding fraudulent joinder of Mr. Chalan in Plaintiff s initial complaint See, e.g.,
Lenon v. St. Paul Mercury Ins. Co. , 136 F.3d 1365, 1369 (l Oth Cir. 1998) (stating that “the citizens
upon whose diversity a plaintiff grounds jurisdiction must be real and substantial parties to the
controversy. Thus, a federal court must disregard nominal or formal parties and rest jurisdiction

only upon the citizenship of real parties to the controversy.” (intei'nal quotation marks omitted)).

t

IT IS THEREFORE ORDERED THAT:
l. Plaintiff’ s Motion to Remand (Doc. 9) is DENIED; and
2. Defendant Liberty shall show cause,' within ten days of entry of this Memorandum
Opinion and Order, why the Court should not remand this case for lack of diversity of

citizenship.

MM

ROBERT C. Bifezf< ~
sENioR U.s. DISTRICT JUDGE

 

